Case 2:20-cr-00159-RMP   ECF No. 24   filed 02/11/21   PageID.73 Page 1 of 2




                                                                   FILED IN THE
                                                               U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF WASHINGTON



                                                          Feb 11, 2021
                                                              SEAN F. MCAVOY, CLERK
Case 2:20-cr-00159-RMP   ECF No. 24   filed 02/11/21   PageID.74 Page 2 of 2
